Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Applicants’ arguments/remarks filed 20 January 2021 are acknowledged.  Claims 17-20 and 37-40 are currently pending.  Claims 1-16 and 21-36 are cancelled.  Claims 17-20 are currently amended.  Claims 37-40 are newly added.  Claims 17-20 and 37-40 are examined on the merits within.

Withdrawn Rejections 
2.	Applicants’ arguments, filed 20 January 2021, with respect to 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) and 103 Rejections of claims 17-20 have been withdrawn. The 35 U.S.C. 112(a) Rejection of claim 20 has been withdrawn in view of the claim amendments. 

Claim Objections
3.	Claims 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Maintained Rejections 
Claim Rejections – 35 U.S.C. 112, First Paragraph or 112(a): Scope of Enablement

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 17-18 and 37-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for delaying the onset of symptoms, does not reasonably provide enablement for inhibiting.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	The applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
	Nature of the invention:  The claimed invention is a method of inhibiting endothelin-converting enzyme and a method of inhibiting melanogenesis.
	The state of the prior art: There are no methods described in the prior art or in the specification to completely prevent endothelin-converting enzyme or melanogenesis.
The relative skill of those in the art: The relative skill of those in the pharmaceutical development and medical treatment arts is high, requiring advanced education and training.
	The predictability or unpredictability of the art/breadth of claims: The instant claimed invention is highly unpredictable since one skilled in the art would recognize the breadth of the instant claims encompass inhibition of components that work through various mechanisms of action, have numerous effects and can be affected by many different parameters.  For example, claim 17 is directed to inhibiting endothelin-converting enzyme but there are several types of endothelin family peptides.  Melanogenesis is a complex process involving melanin but there is more than one type of melanin.  Thus for each method, there are various internal and external factors affecting the predictability of inhibition.   
	The amount of direction or guidance presented, and the presence or absence of working examples: It has been established that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839 166 USPQ 18, 24 (CCPA 1970). The examples in the specification test different amounts of extracts in different extract solvents.  The percent inhibitory activity against ECE-1 did not increase above 91.7%.  Prevention means 100% complete inhibition.  Thus, the examples do not enable prevention of endothelin converting enzyme.  Examples were not provided for melanogenesis. 
	The quantity of experimentation necessary: Given that the instant claims encompass complete prevention of endothelin converting enzyme or melanogenesis, one skilled in the art would undertake a novel and extensive research program to show that the instant claimed compositions affect these conditions.  There are no teachings in the prior art to completely prevent such dysfunctions.  Applicant fails to provide information sufficient to practice the claimed 
	Genentech, 108 F.3d at 1366, states, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
	Therefore, in view of the Wands factors as discussed above, particularly the unpredictability of the art and the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for a method of prevention of endothelin converting enzyme or melanogenesis.

New Rejections 
Claim Rejections – 35 U.S.C. 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serrano et al. (Quim. Nova, 2011).
	Serrano et al. disclose oral administration of extracts of Erythrina suberosa to mice in amounts of 3 and 10 mg/kg.  See page 809, compound administration.  It is noted that the instant specification states that a subject can be human or non-human (see paragraph [0068]), administration is oral (see paragraph [0064]) and effective amounts include 0.0001 mg or above (see paragraph [0071]).
	Regarding the preambles “A method of inhibiting endothelin-converting enzyme”, “A method of inhibiting melanogenesis”, “A method of whitening skin” and “A method of delaying the onset of symptoms of hypertension” these are intended results of the claimed method step, i.e., “administering an effective amount of at least one selected from the group consisting of Hiptage candicans, Piper sarmentosum, Solanum stramonifolium, Anaxagorea luzonensis, Smilax corbularia, Erythrina suberosa, Dactyloctenium aegyptium, and Hopea ferrea” and as such are non-limiting since the language does not result in a manipulative difference in the steps of the claims. Since the prior art teaches the step of administering Erythrina suberosa in the same amounts and manner to the same type of subject as cited in the specification, the method inherently performs the function as recited in the claims. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655,1658 (Fed. Cir. 1990). “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does In re Best, 562 F.2d 1252, 1254, 195 USPQ430, 433 (CCPA 1977). 
	Thus the instant claims are anticipated by Serrano et al. 

Response to Arguments
	Applicants’ arguments filed 20 January 2021 have been fully considered but they are not persuasive. 
7.	Applicants argued, “ECE-1, ECE-2 and ECE-3 have common characteristics. Inhibition of ECE-1 would affect the conversion of endothelin and in doing so would inhibit melanogenesis.  Table 2 clearly shows inhibitory activity.”  
	In response to applicants’ arguments, the instant specification does not define inhibition.  Therefore inhibition can be defined as prevention, meaning effective at 100%.  Table 2 shows inhibitory activity ranging from 14.05% to 93.3%.  Of all the data shown, 93.3% was the highest value achieved with the majority of data ranging in the 80-90% range.  The data does not achieve 100% prevention or inhibition.
	Thus this rejection is maintained. 

Conclusion
8.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Correspondence
9.	No claims are allowed at this time.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615